The opinion of the court was delivered by
Redfield, J.
There is an express statute, that property taken upon execution “shall be safely kept at the expense of the debtor.” Rev. St. ch. 42, § 3. There is no such provision in regard to property attached on mesne process. But the case of Dean v. Bailey, 12 Vt. 142, which was decided upon the authority of another case, not reported, — Jackson v. Scribner, Orange County, — and which was distinctly remembered by some members of the court, is put upon the ground that such is the rule in regard to property so attached. Not having been present when the case now before the court was passed upon at the last term, I do not know how far the rule upon this subject may have been modified.
But we are all now agreed, that the debtor, at the time this hay was fed out to the cattle, was so far interested in their support, that it must be considered a matter fairly within the general scope of his business, which was left in charge of his wife. It is true he left boys, minor children, to assist in the labor of his farm ; but the wife must be considered, in his- absence, the head of the family, and his general agent for all the purposes of the business left under her charge and control. And this general agency must extend, not only to those incidents which come within the ordinary scope of the business, but to any such extraordinary occurrences, as it might have been anticipated would sometimes occur ; of which the attachment of a man’s property, when he was owing debts, and had been absent many months, is surely one. The debtor is therefore clearly bound by the act of his wife, under the circumstances of this case.
Judgment affirmed.